THE COURT
(THRUSTON, Circuit Judge, contra) was of opinion that the maker of the note was a competent witness, unless interested.
Mr. Key, for plaintiff, then contended that Mr. King was interested; for, if the plaintiff should recover against Parrott, and he pays the money to the plaintiff, Parrott will have a right of action against King, notwithstanding his discharge under the insolvent law, because it will be a new debt arising since his discharge; whereas if the plaintiff is defeated in the present action, Mr. King will be entirely exonerated.
THE COURT, upon that ground (nem. con.) rejected the witness.